DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The claim recites a radar chip partly embedded into the encapsulation material, the limitation is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,10-13,15,18-20 is/are rejected under 35 U.S.C. 102(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gupta US 2019/0348746.
Regarding claim 1, Gupta shows in fig.1B, a semiconductor device, comprising: a substrate (110) [0016] having a first surface and a second surface opposite the first surface; at least one connection element (162) arranged on the first surface of the substrate (110) to electrically and mechanically connect the substrate (110) to a printed circuit board (130); and a radar semiconductor chip (120) [0016] arranged on the first surface of the substrate (110).

Regarding claim 2, Gupta shows in fig.1B, a semiconductor device further comprising: at least one radar antenna (110a) arranged on the second surface of the substrate (110), or a waveguiding transformer element (110b could be a waveguide transformer) arranged on the second surface of the substrate (110).
Regarding claim 3, Gupta shows in fig.1B, a semiconductor device further comprising: a waveguide transition element (110b) integrated into the substrate (110), wherein the waveguide transition element is designed to feed a radar signal generated by the radar semiconductor chip (120) into a radar waveguide; and an electrical interconnect (via 118) designed to electrically couple the waveguide transition element (110b) to the radar semiconductor chip (120).
Regarding claim 4, Gupta shows in fig.1B, a semiconductor device wherein the waveguide transition element (110b) comprises at least one metallized via hole (via hole comprising 118).
Regarding claim 5, Gupta shows in fig.1B, a semiconductor device wherein the electrical interconnect comprises a hollow waveguide (140) integrated into the substrate.
Regarding claim 6, Gupta shows in fig.1B, a semiconductor device wherein the electrical interconnect comprises an electrical redistribution layer (inside 110, via metal and via 118,111) of the substrate (110).
Regarding claim 7, Gupta shows in fig.1B, a semiconductor device further comprising: a waveguide component (140) arranged over the second surface of the 
Regarding claim 8, Gupta shows in fig.1B, a semiconductor device wherein the waveguide component (140) extends over the second surface (110) and side surfaces of the substrate (L shape of 140 covering the sides of 110).
Regarding claim 10, Gupta shows in fig.1B, a semiconductor device wherein the at least one waveguide comprises at least one or more from a group consisting of an air-filled hollow waveguide (140 with the air-filled path underneath 140), a dielectric waveguide, and a substrate-integrated hollow waveguide.
Regarding claim 11, Gupta shows in fig.1B, a semiconductor device further comprising a waveguide component (110,140) arranged over the second surface of the substrate (110), wherein the waveguide component comprises at least one waveguide (140), wherein a volume of the at least one waveguide and the at least one radar antenna or a volume of the at least one waveguide and the waveguiding transformer element at least partly overlap (140 overlapping) in an orthogonal projection onto the second surface of the substrate (110).
Regarding claim 12, Gupta shows in fig.1B, a semiconductor device further comprising: an air gap (under 140) embodied between the second surface (110) of the substrate and a surface of the waveguide component (140 where 121 are also placed) facing the substrate.
Regarding claim 13, Gupta shows in fig.1B, a semiconductor device further comprising: at least one structure (121) arranged in the air gap and designed to reduce 
Regarding claim 15, Gupta shows in fig.1B, a semiconductor device wherein the substrate comprises: at least one layer composed of a ceramic or dielectric material (110); and signal routing structures having plated-through holes and conductor tracks (inside 110), the signal routing structures being embedded into the at least one layer, wherein the signal routing structures (wire connecting to 111, via 118) are designed to electrically couple the radar semiconductor chip (120) and the at least one connection element.
Regarding claim 18, Gupta shows in fig.1B, a semiconductor device wherein the substrate (110) forms a ball grid array (BGA 162) substrate, and the radar semiconductor chip (120) is connected to the substrate using flip-chip technology, such that the substrate (110) and the radar semiconductor chip form a flip-chip ball grid array.
Regarding claim 19, Gupta shows in fig.1B, a method for producing a semiconductor device, wherein the method comprises: arranging at least one connection element (162) on a first surface of a substrate (110), wherein the at least one connection element (162) is designed to electrically and mechanically connect the substrate (110) to a printed circuit board (130); and arranging a radar semiconductor chip (120) on the first surface of the substrate (110).
Regarding claim 20, Gupta shows in fig.1B, a method, further comprising: arranging a waveguide component (110b) over a second surface of the substrate (110), wherein the waveguide component comprises at least one waveguide [0017].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1-8,10-13,15,18-20 and further in view of Bonthron US 2005/0225481.
Regarding claim 9, Gupta differs from the claimed invention because he does not explicitly disclose a device wherein the waveguide component is embodied in a 
Bonthron discloses [0380] a device wherein the waveguide component is embodied in a multilayered injection-molded plastic and the at least one waveguide comprises a metallized hollow waveguide embodied in the injection-molded plastic.
Bonthron is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Gupta. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bonthron in the device of Gupta because it will provide a device of low cost [0380].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1-8,10-13,15,18-20 and further in view of Margomenos US 2009/0251362.
Regarding claim 14, Gupta differs from the claimed invention because he does not explicitly disclose a device a dielectric lens arranged over the second surface of the substrate and designed to focus signals transmitted or received by the semiconductor device.
Margomenos discloses [0032] a device a dielectric lens arranged over the second surface of the substrate and designed to focus signals transmitted or received by the semiconductor device.
Margomenos is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Gupta. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Margomenos in the device of Gupta because it will correct the antenna beam [0032].
Claim, 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claims 1-8,10-13,15,18-20 and further in view of Beer US 2014/0110841.
Regarding claim 16, Gupta differs from the claimed invention because he does not explicitly disclose a device having a heat conducting element arranged between the radar semiconductor chip and the printed circuit board.
Beer discloses a device having a heat conducting element (90,120) arranged between the radar semiconductor chip (10) and the printed circuit board (100).
Beer is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Gupta. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Margomenos in the device of Gupta because it will correct the antenna beam [0032].
Regarding claim 17, Gupta differs from the claimed invention because he does not explicitly disclose an encapsulation material arranged over the first surface of the substrate, wherein the radar semiconductor chip is at least partly embedded into the encapsulation material.
Beer discloses a device having an encapsulation material (20) arranged over the first surface of the substrate, wherein the radar semiconductor chip (10) is at least partly embedded into the encapsulation material (20).
Beer is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Gupta. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Margomenos in the device of Gupta because it will embed and protect the device [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813